UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 5) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SPORT TECH ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 26-3195252 (I.R.S. Employer Identification Number) 10321 Running Falls St. Las Vegas, NV 89178 (702) 686-3546 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Andrew I. Widme, President SPORT TECH ENTERPRISES, INC. 10321 Running Falls St. Las Vegas, NV 89178 (702) 686-3546 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway, Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-1325 Approximate date of commencement of proposed sale to the public:As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value Consisting of up to 164,000 shares of common stock issued in a private placement that closed on June 28, 2011.Estimated soley for the purpose of calculating the amount of the registration fee pursuant to Rule 457(a) under the Securities Act of 1933, as amended.The price per share is based on the proposd offering price per share. Dated , 2011 PROSPECTUS Sport Tech Enterprises, Inc. One Hundred and Sixty Four Thousand (164,000) Shares of Common Stock offered by the Selling Stockholders We have prepared this prospectus to allow our current stockholders to sell up to 164,000 shares of our common stock. We are not registering any additional shares of common stock under this prospectus. This prospectus relates to the disposition by the selling stockholders listed on page 14, or their transferees, of up to 164,000 shares of our common stock already issued and outstanding. The offering price per share registered is $0.50, for maximum offering of $82,000. Sport Tech Enterprises, Inc will receive no proceeds from the sale of already outstanding shares of our common stock by the selling stockholders. The selling stockholders, who are deemed underwriters as that term is defined under the Securities Exchange Act of 1934, or the rules and regulations thereunder, may sell these shares from time to time after this Registration Statement is declared effective by the Securities and Exchange Commission. The selling stockholders will sell at a stated fixed price. We will not receive any of the proceeds received by the selling stockholders. As of the date of this Prospectus there is no trading market for our stock, furthermorewe have not taken any steps to have these securities quoted on the OTC Bulletin Board. There is no guarantee that our common stock will be quoted on the OTC Bulletin Board. For a description of the plan of distribution of the shares, please see page 15 of this prospectus. An investment in our common stock involves a high degree of risk. You should purchase our common stock only if you can afford a complete loss of your purchase. We urge you to read carefully the “Risk Factors” section beginning on page 4 where we describe specific risks associated with an investment in Sport Tech Enterprises, Inc. and these securities before you make your investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is permitted. Prospectus (Subject to Completion) THE DATE OF THIS PROSPECTUS IS , 2011. TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary of the Offering 3 Summary Financial Information 4 Risk Factors 5 About This Prospectus 14 Available Information 14 Special Note Regarding Forward-Looking Statements 14 Use of Proceeds 15 Selling Stockholders 15 Plan of Distribution 17 Description of Securities 20 Interests of Named Experts and Counsel 22 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 23 Description of Business 23 Reports to Stockholders 29 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Facilities 33 Certain Relationships and Related Transactions 34 Legal Proceedings 35 Directors, Executive Officers and Control Persons 35 Market for Common Equity and Related Stockholder Matters 35 Dividends 36 Executive Compensation 37 Shares Eligible for Sale - 37 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 39 Index to Financial Statements 40 Sport Tech Enterprises, Inc. Audited Financial Statements Independent Auditor’s Report F-1 Balance Sheet at March 31, 2011 F-2 Statement of Operations for the Period Inception (July 28, 2010) to March 31, 2011 F-3 Statement of Stockholders’ Deficit for the Period Inception (July 28, 2010) to March 31, 2011 F-4 Statements of Cash Flows for the Period Inception (July 28, 2010) to March 31, 2011 F-5 Notes to Financial Statements F-6 - F-13 Sport Tech Enterprises, Inc. Unaudited Financial Statements Balance Sheet - unaudited F-14 Statement of Operations – unaudited F-15 Statement of Cash Flows – unaudited F-16 Notes to Financial Statements F-17 - F-20 PROSPECTUS SUMMARY This summary contains basic information about us and the registration. Except as otherwise required by the context, references in this prospectus to "we," "our," "us,” “Company,” “Sport Tech,” Sport Tech Enterprises,” refer to Sport Tech Enterprises, Inc. You should read the following summary together with the entire prospectus, including the more detailed information in our financial statements and related notes appearing elsewhere in this prospectus. You should carefully consider the matters discussed in “Risk Factors” beginning on page 4. The selling security holders, who are deemed underwriters, may sell these shares from time to time after this Registration Statement is declared effective by the Securities and Exchange Commission.The prices at which the selling security holders may sell the shares has arbitrarily been determined to be at $0.50 per share. We will not receive any of the proceeds received by the selling stockholders. Sport Tech Enterprises, Inc. (“Sport Tech Enterprises”) Sport Tech Enterprises was incorporated in the state of Nevada on July 28, 2010. The company’s main focus is to redesign and reengineer existing sporting goods. As of the date of this prospectus, our redesigned surf leash is the sole product which is in developmentUpon the completion of our final revisions and coinciding with the completion of our working trials, we intend to outsoruce production to a facility capable of handling mass production.Our intention is to initially market our surf leash to local surf shops in Southern California, as well as provide sponsorships for local surfers and surfing competitions. Our intention is redesign and improve sporting goods, after which, Sport Tech intends to manufacture and sell its redesigned products through the brand name SquareRoot, Inc.In the future we intend to continue to focus on sporting goods which are utilized in surfing, boogie boarding, snowboarding, skateboarding as well as contact sports such as ultimate fighting and boxing. On October 1, 2010 we acquired our wholly owned subsidiary SquareRoot, Inc., through the execution of a share exchange agreement between SquareRoot and Sport Tech Enterprises. The agreement set forth terms whereupon Sport Tech Enterprises issued 1,200,000 shares of its common stock in a 1:1 exchange for all of SquareRoot’s issued and outstanding. Prior to the acquisition by Sport Tech Enterprises, SquareRoot had been developing a final prototype for a surfboard leash. After the execution of the share exchange, SquareRoot continued the development of the prototype under the umbrella of Sport Tech Enterprises, Inc. SquareRoot was formed to design, manufacture, and distribute water sport sporting goods. Since SquareRoot’s inception in July 2010, the Company has concentrated its energies on analyzing the viability of its business plan, and establishing a business model, including researching the items needed to secure a trademark. The Company has also collaborated with a local graphic artist to assist us in designing a logo for our brand name. We intend to secure federal trademark protection for our SquareRoot logo, and will begin the process of advertising and implement our marketing plan. Brandon Lane, who has remained on staff as a full-time employee since the acquisition of SquareRoot, Inc., by Sport Tech, coordinates with the Company’s officers in accomplishing these tasks in addition to completing the testing on the Company’s prototype. 1 As reported on our most recent audited period we had $1,701 in assets and a net income loss of $(60,468).Our monthly expenses or “burn rate” is $10,500. As of our most recent unaudited financial statements for the six month period ended September 30, 2011, we had $1,968 in assets and a net income loss of $(84,899).As of November 29, 2011, our current cash on hand was $2,958.85. In addition to our cash on hand, both Sport Tech Enterprises, Inc., and its wholly owned subsidiary SquareRoot, Inc., have lines of credit which are available to assist in shortfalls which may occur until the Company has the opportunity to raise additional capital. Both lines of credit have been funded by the Company’s President and Director, Mr. Widme.As of September 30, 2011, Sport Tech Enterprises has an available credit line of $93,709, and SquareRoot, Inc. has a remaining credit line of $0.As of November, 2011, Sport Tech has a credit of $90,909 remaining. The accumulated principal and interest of Sport Tech’s line of credit will be due and payable on September 29, 2013.SquareRoot’s principal and interest will be due on and payable on November 15, 2013.In our current financial condition utilizing only our present capital and available lines of credit, we can operate for the next ten months.We estimate we will need to raise at least an additional $50,000 to accomplish our business goals. We plan on raising the necessary funds in the future from family, friends, and business associates of our President, pursuant to exemptions provided by Section 4(2) and Rule 506 of the Securities Act of 1933. We are a development stage company with limited operations. We have operated at a loss since our inception, and we cannot assure you that we will operate at a profit in the future. Because we have operated at loss, we have relied upon a private placement of common stock to fund our operations since our inception, and must continue to rely on debt or equity investments until we operate profitably, if ever. Our auditor's report dated May 10, 2011, on our financial statements from Inception (July 28, 2010) to March 31, 2011 included a going concern qualification which stated that there was substantial doubt as to our ability to continue as a going concern. We continue to be undercapitalized because of our continued losses from operations. We have two officers, one of which acts as our sole director.Mr. Widme our sole director has no experience as the director of a public company, although he has had limited experience serving as a secretary for another public company.Ms. Widme has no experience as serving as an officer for a public company.Neither Mr. or Ms. Widme have any experience running a company whose focus is sporting goods and the re-engineering of existing sporting goods. Both officers, Mr. Widme and Ms. Widme, are involved with other businesses, and will only be devoting a portion of their time to Sport Tech Enterprises, Inc. Both Mr. Widme and Ms. Widme will be devoting approximately 20 hours per week in regards to Company business.At this time, and for the next 12 months, the Company does not anticipate hiring additional employees. Our principal executive office address and phone number is: SPORT TECH ENTERPRISES, INC. 10321 Running Falls Las Vegas, NV 89178 (702) 686-3546 2 Summary of the Offering The Offering Common stock offered by the selling stockholders… 164,000 shares of common stock, $0.001 par value per share. A total of33,626,800 shares of common stock are issued and outstanding. Offering price… $0.50 per share. Total proceeds raised by us from the disposition of the common stock by the selling stockholders or their transferees… We will not receive proceeds from the disposition of already outstanding shares of our common stock by selling stockholders or their transferees. 3 SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Statement of Operations Summary: For the three month period ended September 30, For the six month period ended September 30, Inception (July 28, 2010) to March 31, (Unaudited) (Unaudited) (Audited) Revenue $
